DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.
 This office action addresses pending claims 1-16 and 19-20. Claims 1, 4, 19 and 20 were amended with arguments presented in the response filed 7/17/2020.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes) without significantly more. 
For purposes of simplification, primarily claim 4 will be discussed. However, the discussion is considered relevant and germane to all the independent claims (claims 1, 4, 19 and 20).

Claim limitations
Interpretation
specifying a battery electrode material comprising at least two redox elements selected from elements capable of participating a redox couple,
Mental process - Picking at least two redox elements for a possible battery electrode that work as a redox couple [no manufacturing of physical things at this step]
specifying a unit cell for a crystal lattice populated with the at least two redox elements
Mental process - Picking a unit cell for a crystal lattice [the smallest repeating unit in a crystal] with the redox elements. Certain materials may have multiple possible crystal lattice structures [no manufacturing]
combining a selected number of the unit cells into a first derivative superstructure
Mental process - Grouping x number of unit cells together [no manufacturing]
Generating a plurality of derivative superstructures, with each of the plurality of derivative superstructures corresponding to an alternative permutation of a lattice position for each of the at least two redox elements in the first derivative superstructure
Mental process - Even within the possible crystal lattice structure, some of the elements inside can be replaced for each other (in this case, the redox elements) but still maintain the same chemical formula. This kind of replacement is similar to chirality, where the compounds have the same chemical formula but different chemical structure [and possibly even effects]
So this step creates/adds data sets or values. This data is essentially intangible, because this is computational [no manufacturing of physical things]
Reducing the plurality of derivative superstructures to a plurality of symmetrically distinct superstructures
Mental process - Of the data sets/values that were created in the last step, removing data sets that have duplicate symmetries as other ones. So only structurally distinct structures remain [no manufacturing; the “reducing” has nothing to do with chemical reducing/reduction]

Mental process - Running some kind of test/calculation on the reduced data set from above, to predict if it is stable. This step is all computational. [no manufacturing; no physical testing; “reducing” is not related to chemical reducing/reduction] 
Analyzing for stability the plurality of superstructures predicted to be stable by determining that a derivative superstructure is unstable when a set of charged ground states is not equal to a set of discharged ground states at a corresponding value of mixing ratio for the derivative superstructure
Mental process - Broadly “analyzing” the resulting data sets that are predicted to be stable.
Selecting at least one of the plurality of superstructures predicted to be stable as a battery electrode material based on the analyzing
Mental process – selecting from what remains. This selection is what is manufactured in the next step.

These limitations of 1) specifying the electrode material and unit cell amounts to mental processes, 2) combining a number of unit cells and generating a plurality of derivative superstructures amounts to mental processes, 3) reducing the plurality of superstructures amounts to mental processes, 4) analyzing the remaining superstructures and selecting a superstructure amounts to mental processes. All these processes and limitations refer to an abstract idea and thus judicial exceptions. Therefore, the claims recite an abstract idea; the Patent Subject Matter Eligibility Guidance outcome of Step 2A Prong One outcome is yes, and advances to Step 2A Prong two.
Step 2A Prong Two asks the question “does the claim recite additional elements that integrate the judicial exception into a practical application?” 
While the claim recites the following additional elements:
Using a central processing unit
A CPU, but no relation to the method steps
Synthesizing the selected battery electrode material corresponding to the selection of at 

Manufacturing the electric storage battery from the synthesized selected battery electrode material corresponding to the selection of at least one of the plurality of superstructures predicted to be stable as a battery electrode material based on the analyzing
Appears to be a physical process

the answer to that question for the instant set of claims is ‘no’.
These judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements, 1) “using a central processing unit”, 2) “synthesizing the selected battery electrode material” and 3) “manufacturing the electric storage battery from the synthesized selected battery electrode”. These additional elements are only recited at a high-level of generality; the additional elements do not limit the judicial exception to a particular machine or particular method. While the additional elements do link the judicial exception to a technical field, this technical field (manufacture of batteries) is not particular because the field is only recited in a generic sense. Further, the additional elements do not limit the judicial exception with or by use of a particular machine because the machine is only recited in a generic sense (thus not particular). 
MPEP 2106.05(b) Particular Machine provides guidance on the particularity or generality of element in a machine or apparatus. One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
In the instant case, the claims only refer to a central processing unit, an electrode, or battery in a generic sense, with no particularity. Batteries are known to have a multitude of specific configurations including different shapes (prismatic, pouch, cylindrical, coin, etc.), different types of electrolytes (liquid, gel, solid, etc.), to be primary or secondary type (non-rechargeable versus rechargeable), or to have a variety of different materials for the cathode or anode (lithium, lead-acid batteries, metal-air batteries, thermal batteries, and many others), but the claims only recite “synthesize the selected battery electrode material” and “manufacture the electric storage battery” with no specific details of any of the aforementioned configurations. Thus the technical field is generic and does not integrate the judicial exception into a practical application.
While the claims also recite “using a central processing unit”, there is no relation to the use of the central processing unit and any of the method steps. As written, the claims do not require that the “specifying a battery electrode material”, “specifying a unit cell”, “combining a selected number of the unit cell”, “generating a plurality of derivative superstructures”, “reducing the plurality of derivative superstructures”, etc. are performed by the central processing unit (i.e. “generating a plurality of derivative superstructures, [using the central 
To illustrate some of the aforementioned battery characteristics and configurations, Crompton, T (2000). Battery reference book describes numerous types of batteries that are well-known in the art including: lead-acid secondary batteries, nickel batteries, silver batteries, alkaline manganese batteries, carbon-zinc and carbon-zinc chloride primary batteries, mercury batteries, lithium batteries, manganese dioxide-magnesium perchlorate primary batteries, magnesium-organic electrolyte primary batteries, metal-air cells, high-temperature thermally activated primary reserve batteries, zinc-halogen secondary batteries, sodium-sulphur secondary batteries, other fast-ion conducting solid systems, and water-activated primary batteries (see Table of Contents, pages V-VI, at least sections 3-17). Crompton further provides guidelines for battery selection, including the selection of a primary or secondary battery (pages 2/3), properties of dry batteries and average characteristics and applications thereof (see Table 2.2, pages 2/6-2/8), energy densities of secondary batteries (see Table 2.8, page 2/15), and basic parameters of rechargeable battery systems (see Table 2.11, page 2/20). 
Further, Park, J (Ed.). (2012). Principles and applications of lithium secondary batteries broadly shows numerous types of cathode materials (see page VI-Contents, sections 3.1.3.1-3.1.4.3 including layered structure compounds, spinel composites, olivine, composites, vanadium composites), anode materials (see page VI-Contents, sections 3.2.3.1-3.2.3.3 including lithium metal, carbons, noncarbons), and electrolytes (see pages VI-VII-Contents, including 3.3.1 liquid electrolytes, 3.3.2 polymer electrolytes, 3.3.3 separators) for a lithium battery. Park further discusses battery and manufacturing (see page 319), practical aspects of (see page 325), as well as manufacturing processes that are well-known in the art including mixing, coating, pressing electrodes and assembly process of batteries (see page 327 section 5.2 to page 334 section 5.2.2.4). 
Because the claims only recite the additional elements in a high-degree of generality, this is not a Diamond v. Diehr situation that had specific parameters (time, temperature, etc.), specific equations (Arrhenius equation), and a specific solution (repeating a calculation to produce a cured mold). The present claims recite general parameters (“receiving a parameter”, “receiving a unit cell”; any parameter), general equation/relationships (“generating a first derivative superstructure”; “generating a plurality of derivative superstructures”; and “reducing the plurality of derivative superstructures”), and a general solution (“applying a mixture stability criterion” and “selecting at least one…superstructure”; no criteria for predicting or evaluating stability, and no criteria for selecting material), and applying the solution in a broad manner (“synthesizing the selected battery electrode material”, “manufacturing the electric storage battery”).
Therefore, because the instant claims do not recite any specific characteristics or configurations of an electrode or a battery, the instant claims do not integrate the judicial exception into a practical application or a particular method or machine because the additional elements do not impose any meaning limits on practicing the abstract idea; instead, the claims are only linked with a generic application. Thus the claim is directed to an abstract idea. Therefore, the Patent Subject Matter Eligibility Guidance outcome of Step 2A Prong Two outcome is ‘no’, and advances to Step 2B.

As stated above, the only additional elements in the claim are “using a central processing unit”, “synthesizing the selected battery electrode material”, and “manufacturing the electric storage battery from the synthesized selected battery electrode”. These additional elements are well-known in the art. For instance, see the above cited references:
Crompton, T (2000). Battery reference book which teaches a multitude of different battery types well-known in the art (see Table of Contents, pages V-VI) and provides guidance on battery selection (see pages 2/3, 2/6-2/8, 2/15, and 2/20). 
Park, J (Ed.). (2012). Principles and applications of lithium secondary batteries which teaches a multitude of different cathode materials, anode materials, and electrolytes for a lithium battery (see pages VI-VIII, Contents), as well as provides information on manufacturing processes for a lithium battery which are well-known in the art (see pages 327 section 5.2 to page 334 section 5.2.2.4).
Because Crompton, a reference book, teaches different types of batteries, Crompton clearly teaches that batteries and their manufacture, as a whole, are well-understood, routine, and conventional because there are so many different types, and without other specificity than the additional elements of “synthesizing an electrode” and/or “manufacturing a battery” (which can be any battery, including one of the many listed in Crompton), the additional elements do amount to significantly more.
reference book, teaches a multitude of different cathode materials, anode materials, and electrolytes for a lithium battery as well as manufacturing processes for a lithium battery, Park clearly teaches that lithium batteries and their manufacture, as a whole, are well-understood, routine, and conventional because there are so many different types, and without other specificity than the additional elements of “synthesizing an electrode” and/or “manufacturing a battery” (which can be any battery, including one of the many listed in Park), the additional elements do not amount to significantly more.
While claims 19 and 20 recite either “a computer program product, comprising a non-transitory computer-readable medium” or “an apparatus comprising: a central processing unit implemented in hardware; a data memory implemented in hardware… and a user input device”, these limitations only recite or refer to a general purpose computer. Thus, these limitations also do not amount to significantly more because the limitations lack specificity.
Therefore, because the claims do not recite additional elements that amount to significantly more than the judicial exceptions, the claims are not patent eligible subject under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “a computer program product” with a computer readable program code adapted to implement a method, the method comprising “synthesizing the selected battery electrode material; and manufacturing the electric storage device from the synthesized selected battery electrode material”. However, the specification does not describe how a “computer program product” itself performs the function of synthesizing a battery electrode and subsequently manufacturing an electric storage device with the electrode. Thus, there is not clear indication as to how the computer is interfaced with the manufacturing process and covers every possible way of performing these functions, which is not something that is disclosed by the specification.
Similarly, claim 20 recites “an apparatus, comprising: a central processing unit…wherein the central processing unit is adapted to receive program instructions and execute the program instructions to perform: …synthesizing the selected battery electrode material; and manufacturing the electric storage device from the synthesized selected battery electrode material”. However, the specification does not describe how a “central processing unit” itself .

Response to Arguments
Applicant's arguments filed 7/17/2020 have been fully considered but they are not persuasive. 
Applicant argues the claims recite limitations that cannot practically be performed in the human mind. Applicant refers to examples on page 7 of the October, 2019 Update, including the TQP Development claims related to encryption using the several-step manipulation of data (which Applicant alleges is similar to the presently claimed generation of plural derivative superstructures, reduction to a set of symmetrically distinct superstructures, etc.), as well as the Research Corp. Techs claims describing manipulation of computer data structures and the output of a modified computer data structure, both of which were ruled to be patent eligible because they could not practically be performed in the human mind, and as such were not mental processes. Applicant argues generation of first, and then plural, derivative superstructures, with alternative permutations of lattice positions, reduction of those plural derivatives to a plural symmetrically distinct superstructures and performing stability analysis are all (individually and collectively) limitations that cannot practically be performed in the human mind.
Electric Power Group, LLC v. Alstom, S.A.
In the present set of claims, the claims recite limitations of collecting information, analyzing it, and displaying certain results at a high degree of generality because the claim does not recite or require specifics of how the data is generated, reduced, or analyzed and thus the limitations can be performed broadly by the human mind.  Further, Applicant has not described or argued how the limitations cannot be performed by the human mind.
The broadest reasonable interpretation, as written, is that the calculations can be performed in the human mind or with the aid of pen and paper (October 2019 Updated, page 9 states that a claim that encompasses a human performing the steps mentally with the aid of a pen and paper recites a mental process). As unit cells are representations of the crystal lattice that can be made by drawing and can be shown as drawings, and as a superstructure is a combination of unit cells, the calculations and generation of superstructures can be performed by the human mind. Reduction of those superstructures and performing stability analysis can similarly be performed in the human mind.
, a claim that requires a computer may still recite a mental process (see October 2019 Updated, page 8). In addition, the October 2019 Update further notes that a claim that encompasses a human performing the steps mentally with the aid of a pen and paper recites a mental process (see October 2019 Updated, page 9).
Applicant has not shown how the limitations cannot be practically performed in the human mind. If the claim limitations require a computer or computer structure, the claims do not integrate a computer (or central processing unit) with the method steps. Applicant has not shown that these limitations require a computer data structure to either be made or manipulated. Applicant has not argued a special definition of the meaning of superstructure or “generating a superstructure” such that the meaning requires or can only be practiced by the use of computer or a computer data structure.

With regards to Applicant referring to citing a section of MPEP 2106.04(a)(a) of Examples of claims that do not recite abstract ideas, bolding and/or italicizing sections related to SRI Int’l, Inc. v. Cisco Systems, Inc.; SiRF Tech; Synopsys; and Research Corp. Techs, the current set of claims are unlike the scenarios in these cases. 
These cases either note that “the human mind is not equipped to perform the claim limitations” (see above Examiner response that the human mind is equipped to perform the limitations) or require the use of a computer or computer data structure.
The current set of claims are unlike TQP Development, where the claims recited “a method for transmitting data comprising a sequence of blocks in encrypted form over a communication link from a transmitter to a receiver”. Those claims required a specific 
The current set of claims are unlike Research Corp. Techs, where the claims recited “a method for the halftoning of gray scale images by utilizing a pixel-by-pixel comparison of the image against a blue noise mask in which the blue noise mask is comprised of a random non-deterministic, non-white noise single valued function which is designed to produce visually pleasing dot profiles when thresholded at any level of said gray scale images.” Those claims required a specific computer to perform the steps because the invention was in the field of computer technology and such methods were performed on the computer itself. That is, a specific computer was used to perform the steps of manipulating the computer data structure. 
The present claims merely recite “generating a plurality of derivative superstructure”, which using the broadest reasonable interpretation, does not involve a computer data structure (see above argument involving unit cells). Applicant does not describe, suggest, or conclude that the generation of first/derivative superstructures are a computer data structure or a data structure that solely exists within the realm of computers. Because Applicant has neither made that connection and the claims do not reflect such a connection, the broadest reasonable interpretation of the claims includes the broad meaning of generation of superstructures, reduction of those superstructure, and performing stability analysis which can be performed in the human mind.

Applicant cites instant paragraph [0022], which indicates that such calculations are made in computer hardware. Applicant argues that the claims have been amended to positively recite use of a computer processor in the steps.
While the specification may indicate that these calculations are “made in computer hardware”, the present set of claims are not written that such calculations are performed or made in computer hardware. Hypothetically, if a specification teaches that calculations for an elementary times table is made in computer hardware (or on a calculator), that does not indicate that the calculations must be performed in computer hardware (or on a calculator) if the claims do not recite computer hardware and if the claims do not integrate the computer hardware into the calculation. For instance, a claim that would recite a method of steps of “using a calculator/CPU; generating multiplication table values for digits one through ten” does not require that the calculator is used to generate the multiplication table values. 
In addition, the Examiner notes that MPEP 2111.01 that’s “it is improper to import claim limitations from the specification”. Thus, regardless whether or not the specification states that such calculations are made in computer hardware, it is improper for the office to interpret the claims as requiring that the calculations be made in computer hardware if the claims do not recite such a meaning. 
The broadest reasonable interpretation, as written, is that the calculations can be performed in the human mind or with the aid of pen and paper (October 2019 Updated, page 9 states that a claim that encompasses a human performing the steps mentally with the aid of a pen and paper recites a mental process). As unit cells are representations of the crystal lattice that can be made by drawing and can be shown as drawings, and as a superstructure is a combination of unit cells, the calculations and generation of superstructures can be performed by the human mind. 
With regards to the claims positively reciting the use of a computer processor, the present claims merely require a generic processing unit (“using a central processing unit”), but the method steps (i.e. “generating”) are not even required to be performed via the central processing unit. The central processing unit is not connected to the other method steps, and thus the use of a central processing unit is superfluous or an insignificant extra-solution activity.

Applicant argues under Step 2A, Prong Two, the whole claim must be considered, and the amended limitations that “the battery electrode material is synthesized with the electrode material according to the selection of at least one of the plurality of superstructures predicted to be stable as a battery electrode material based on the analyzing” are to clarify that the synthesizing and manufacture are particular to the construction.
This is not considered persuasive. While the amendment does improve clarity, the amendment alone does not overcome the deficiencies of tying the judicial exception into a specific practical application.
As stated above and in the previous action, the claim recites two additional elements, 1) “synthesizing the selected battery electrode material corresponding…” and 2) “manufacturing the electric storage battery from the synthesized selected battery electrode corresponding…”. These additional elements are only recited at a high-level of generality (i.e. “synthesizing” and particular machine or particular method.
The claims only refer to an electrode or battery in a generic sense, with no particularity. Batteries are known to have a multitude of specific configurations including different shapes (prismatic, pouch, cylindrical, coin, etc.), different types of electrolytes (liquid, gel, solid, etc.), to be primary or secondary type (non-rechargeable versus rechargeable), or to have a variety of different materials for the cathode or anode (lithium, lead-acid batteries, metal-air batteries, thermal batteries, and many others), but the claims only recite “synthesize the selected battery electrode material” and “manufacture the electric storage battery” with no specific details of any of the aforementioned configurations. Because the claims do not recite specific details of any of the aforementioned configurations, the claims are not used in a particular machine or particular method and instead are used in the generic sense.
Said another way, as written, the “calculation step’s outcome” does not alter or change the steps of synthesizing/manufacturing the battery. That is, whether a different active material (e.g. an active material of LiCoO2) or the “calculation step’s outcome” active material is used, the steps of the method of synthesizing/manufacturing the battery are the same. The “outcome” itself does not change the other steps of synthesizing and manufacturing.

Applicant argues, with regards to the 112(a) rejection and claim 19, the term “computer program product” is a well understood term. Thus one of ordinary skill in the art would reasonably conclude that the inventor had possession of the claimed invention.
itself performs the function of synthesizing a battery electrode and subsequently manufacturing an electric storage device with the electrode. 
Thus, there is no clear indication as to how the computer is interfaced with the manufacturing process and covers every possible way of performing these functions, which is not something that is disclosed by the specification. Because it is not clear how the computer program product is interfaced with the manufacturing process to perform the function, one of ordinary skill in the art would not conclude that the inventor had possession of the claimed invention.

Applicant argues, with regards to the 112(a) rejection and claim 20, paragraph [0011] recites execution of program instructions by the central processing unit. Thus one of ordinary skill in the art would reasonably conclude that the inventor had possession of the claimed invention.
This is not considered persuasive because the specification does not describe how a “central processing unit” itself performs the function of synthesizing a battery electrode and subsequently manufacturing an electric storage device with the electrode. There is not clear indication as to how the central processing unit is interfaced with the manufacturing process and covers every possible way of performing these functions, which is not something that is disclosed by the specification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725               

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725